The majority opinion holds that this case is controlled by that of BridgeportCity Trust Co. v. Shaw, 115 Conn. 269,161 A. 341, which followed Close v. Benham, 97 Conn. 102, *Page 172 115 A. 626. Therein the rule was stated to be that where there was nothing in the language of the will or in the circumstances which indicated a clear intent to the contrary, a limitation over after a life estate, of a gift to a class, vests in point of right at the death of the testator. While the integrity of this rule is not open to question in this State, it is important to bear in mind the qualification contained in it. In the present case a study of the will in question and of the relevant circumstances, convinces me that a clear intent is shown which makes the rule inapplicable, as in Union  New Haven Trust Co. v. Ackerman,114 Conn. 152, 158 A. 224. It seems to me the fundamental purpose of the testatrix as disclosed by her will, when read in its entirety and in connection with the stipulated facts, was to ensure the continuance of her property in the family blood.
She had received all of it as a family inheritance, a fact of which we cannot assume that she was unmindful. With the exception of a small legacy to her childless brother's wife, her gifts are all to blood relatives. Apparently for the reason that the brother Edward and his wife were without children, the gifts to them were made contingent, and if they lived to enjoy them, that enjoyment was for life only with remainder over to the other brother and the sister. On the other hand, the gifts to this brother and to her sister, both of whom had children who would naturally inherit the share of the legatee, were absolute gifts. The will, therefore, up to the disposition of the residue of the estate in the final clause, had ensured that all her property thus disposed of, should finally vest in blood relatives. In the residuary clause she created a trust, the income of which was for the benefit of her husband, but for his lifetime only, reserving the principal for the heirs of the blood. She *Page 173 
adds: "At his death, said residue is to be distributed among my natural heirs in accordance with the provisions of the Statute laws of this State." If the statutory heirs intended were those in being at the death of the testatrix, as the majority opinion holds, then the childless brother Edward was at once vested with one third of the residuary estate, and this result is certainly not consistent with the careful provision she had just made for a life interest for him with limitation over to the favored brother and the sister. Such a holding assumes that the testatrix thus desired to put the two brothers and the sister on an equal footing, while the other provisions of the will seem to me to conclusively negative such an intention.
Since the brothers and the sister were all deceased when the life estate terminated, the result of the majority ruling is to vest one of the three portions of this residuary estate as follows: One third in Stuart, surviving son of Louise, one sixth each in Josie and Marjorie, surviving daughters of George, and one third in the heirs of the widow of Edward, who are strangers to the blood. Thus the latter receive twice as much as either of the nieces of the testatrix. In the absence of clear evidence of a contrary intent, the natural desire of a testator must be held to give preference to blood relatives rather than to those who are unknown or strangers. Not only is there no evidence of such contrary intent here, but it seems to me that the plan of the testatrix disclosed by the will, is the natural one of giving preference to her own relatives by blood. I think that her intent can only be carried out by interpreting her words "my natural heirs" as meaning those who were such at the death of the life tenant. If this will were so construed, it would vest the entire residuum of this estate in the *Page 174 
heirs of the blood instead of putting a part of it into the hands of strangers.
For these reasons I am unable to concur in the majority view. I think the case is controlled by the principles enunciated in Union  New Haven TrustCo. v. Ackerman, supra, and supporting cases there cited.
In this opinion HINMAN, J., concurs.